DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Applicant’s arguments and claim amendments received on May 16, 2022 have been entered into the file. Currently, claims 1-8 and 11-16 are amended; claims 9 and 10 are withdrawn; resulting in claims 1-8 and 11-16 pending for examination.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 02/17/2020. It is noted, however, that applicant has not filed a certified copy of the DE 102020104078.4 application as required by 37 CFR 1.55.

Claim Objections
Claims 9 and 10 are objected to for the following reasons:
In the unmarked copy of the claim set received on 05/16/2022, claims 9 and 10 are listed as withdrawn but the text of the claims does not appear. The text of pending claims not being currently amended, including withdrawn claims, must be presented in clean version, i.e. without any markings. See MPEP 714(C) and 37 CFR 1.121(c).
In the marked up copy of the claim set received on 05/16/2022, claim 10 contains a typographical error where claim 11 is duplicated and contained at the end of claim 10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 3, the limitation reciting “wherein the diffuser is a transparent foil or a transparent adhesive film, which is white or bright or colored or has the same color as the decorative material layer” is considered new matter that is not supported by the original specification.
The instant specification discloses two variants of the diffuser: (1) wherein the diffuser is a single layer of light-scattering foil or a light-scattering adhesive film (as set forth in [0026], [0068], and Fig. 1 of the pg-pub) and (2) wherein the diffuser is a bipartite layer comprising a transparent foil or a transparent adhesive film and a diffuser layer ([0027], [0074], and Fig. 3).
In the first embodiment, illustrated in Fig. 1, the diffuser (20) is said to be a white foil which is adhered to the rear side of the decorative material layer (11) [0068]. This embodiment does not include a diffuser layer at all, and the foil or adhesive film is not transparent. Indeed, the diffuser of this embodiment is said to be light-scattering, and thus cannot be transparent.
In the embodiment illustrated in Fig. 3, the diffuser (20) is said to comprise a transparent foil (21) which is printed with a colored layer (22) [0074]. The colored layer is said to be white, such that incident light is scattered [0075]. This combination of features appears to correspond to the second alternative limitation of claim 3, “wherein the diffuser is a transparent foil or a transparent adhesive film, which is printed with a colored layer which is white or bright or has the same color as the decorative material”.
However, the instant specification does not appear to disclose an embodiment containing the combination of features in claim 1 (lines 4-5) and claim 3 (lines 4-5) wherein (1) the diffuser is a transparent foil or transparent adhesive film, (2) the transparent foil or transparent adhesive film is white or bright or colored, and (3) the diffuser is printed with a diffuser layer. The variant of Fig. 1 discloses the second feature, while the variant of Fig. 3 discloses the first and third features, however, the embodiments of Figs. 1 and 3 appear to be mutually exclusive. Thus, the aforementioned limitation is considered new matter because the instant disclosure does not provide for an embodiment containing all of the claimed features.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation reciting “wherein the decorative material composite is backlit with an illumination device” is indefinite because it is not clear if this limitation is referring to a structural feature of the composite, or if it is referring to a method of using the composite. From the language of the claim, the claim does not appear to require that the decorative material composite contains an illumination device as a structural component of the claimed composite, but rather appears to recite an intended use of the composite, i.e. for depicting information, patterns, or symbols upon being backlit. However, in looking to the instant specification and drawings, the illumination device is said to be arranged on the rear side of the haptic layer or the carrier, such that the illumination device appears to be a structural component of the decorative material composite (p. 9, paragraph 4; p. 10, paragraph 2; Fig. 2). For the purposes of applying prior art, this limitation is interpreted to be satisfied by a decorative material composite that is capable of being backlit, either from an illumination device that is a structural component thereof, or from an illumination device that is provided separately from the decorative material composite.
Regarding claim 3, the limitation reciting “wherein the diffuser […] is printed with a colored layer” is indefinite in view of the limitation of claim 1 reciting “wherein the diffuser […] is printed substantially over its entire surface with a diffuser layer” because it is not clear if the colored layer of claim 3 is the same as the diffuser layer of claim 1, or if the colored layer of claim 3 is provided on the transparent foil or transparent adhesive film in addition to the diffuser layer of claim 1. As noted by the Applicant on page 5 of the remarks filed May 16, 2022, the exemplary embodiment illustrated in Fig. 3 sets forth that the diffuser (20) is bipartite, wherein the diffuser (20) comprises a transparent foil (21) which is adhered to the decorative material (11) over the entire surface and is printed with a colored layer (22) ([0074], Fig. 3). In this embodiment, the colored layer (22) appears to represent both the “diffuser layer” of claim 1 and the “colored layer” of claim 1. However, the claims are written as if the transparent foil or transparent adhesive film is provided with both a diffuser layer (claim 1, lines 4-5) and a colored layer (claim 3, lines 4-5). In the case where the colored layer of claim 3 is meant to be the same as the diffuser layer of claim 1, the Applicant could consider amending the limitation reciting “wherein the diffuser is a transparent foil or a transparent adhesive film, which is printed with a colored layer which is white or bright or has the same color as the decorative material” to --wherein the diffuser layer is white or bright or has the same color as the decorative material--, which is supported by [0028]-[0029] and [0075] of the pg-pub.
Regarding claim 7, the limitation reciting “the decorative material composite is adhered to a haptic layer with its side of the layer at least substantially impermeable to light facing away from the decorative material composite” is indefinite because it is not clear from the language of the claim exactly what structural features are required by the claim. First, the phrase “with its side of the layer at least substantially impermeable to light facing away from the decorative material composite” is unclear because the decorative material composite cannot be said to face away from itself. As noted in paragraph 12 of the Non-Final office action mailed 02/25/2022, this limitation appears to intend to convey that the decorative material composite further comprises a haptic layer, wherein the haptic layer is adhered to the side of the layer at least substantially impermeable to light which faces away from the decorative material layer (see Fig. 2 and [0071] of the pg-pub, where the “decorative material 11” corresponds to the claimed decorative material layer).
Furthermore, similar to the above limitation of claim 1 regarding the illumination device, it is not clear from the language of the claim if the haptic layer is necessarily a structural feature of the decorative material composite, or if the limitation is referring to a method of using the composite that involves adhering the composite to a haptic layer. In looking to the instant specification, the haptic layer is described as being an integral part of the layer structure of the decorative material composite that is preferably arranged on a rear side of the layer at least substantially impermeable to light ([0052]; see “26” in Fig. 2) and will be treated as such for the purposes of applying prior art.
Regarding claims 2, 4-6, 8, 11-16, the claims are rejected based on their dependency on claims 1 and 7.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4-6, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bingle (US 2015/0022994, previously cited).
Regarding claim 1, Bingle teaches a trim component (12; decorative material composite) comprising a substrate (30; decorative material layer) having an external surface (26; visible side) and an internal surface (28; rear side), and a variable light-transmissive layer (32; diffuser) which can be positioned between the substrate and a mask (34; layer at least substantially impermeable to light) ([0052], [0097], Figs. 5, 5A, 6). The substrate can be translucent (permeable to light, [0053]), and the variable light-transmissive layer can be a thin polymeric film designed to impart the desired optical characteristics to the trim component, wherein the light transmissivity of the film can be adjusted by controlling the finish properties, chemical composition, and the thickness ([0056], [0058]). The polymeric film of the variable light-transmissive layer can further be provided with a coating (diffuser layer) which can be tinted in order to achieve the desired optical characteristics ([0055]-[0056]).
The mask applied to the rear surface of the variable light-transmissive layer comprises an opaque masked portion (46) and a translucent, transparent, or hollow unmasked portion (48; regions left blank) ([0077]-[0078]). As a result of this configuration, when the illumination source (36; illumination device) provided on the rear surface of the trim component is illuminated, light can shine through the unmasked portion, the variably light-transmissive layer, and the substrate to render indicia (18; information, patterns, or symbols) visible to an observer from the front side of the trim component ([0078], Figs. 6, 6A).
Regarding claim 2, Bingle teaches all of the limitations of claim 1 above. The limitation reciting “wherein the layer at least substantially impermeable to light is printed onto the side of the diffuser facing away from the decorative material layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Bingle discloses a trim component having a layer structure wherein the mask (34; layer at least substantially impermeable to light) is formed on the side of the variable light-transmissive layer (32; diffuser) that faces away from the substrate (30; decorative material layer) [0097].
Regarding claim 4, Bingle teaches all of the limitations of claim 1 above and further teaches that the substrate (30; decorative material layer) can be made of a polymeric material such as silicone or nylon and can be a rigid or flexible substrate such as a flexible film ([0053]), wherein a flexible polymeric film corresponds to the claimed soft plastic decorative foil.
Regarding claim 5, Bingle teaches all of the limitations of claim 1 above and further teaches that the mask (34; layer at least substantially impermeable to light) can be a coating, such as paint, or can be formed by printing ink or other opaque material ([0079], [0081], [0099]). 
Regarding claim 6, Bingle teaches all of the limitations of claim 1 above and further teaches that a finish (filler layer) is applied to both the masked portion and the unmasked portion, wherein the finish is adapted to conceal visible differences between the masked portion and the unmasked portion when the illumination source is in the non-illuminated state [0007].
Regarding claim 11, Bingle teaches all of the limitations of claim 1 above and further teaches that the trim component can be used as an interior trim component for a vehicle [0048]. However, it is noted that the limitation reciting “Use of a decorative material composite according to claim 1 as an interior design part of a motor vehicle or for the interior fittings of motor vehicles” is considered functional language related to the intended use of the decorative material composite and is accorded limited weight as the language does not further limit the structure of the product.
Regarding claim 16, Bingle teaches all of the limitations of claim 1 above and further teaches that the illumination source (36; illumination device) can be positioned on the rearward side of the trim component ([0083]), such that the layers positioned in front of the illumination source (e.g. the substrate, variable light-transmissive layer, and mask) can be considered a carrier behind which the illumination source is arranged.

Claims 1-3, 5, 11, 12, and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kaneuchi et al. (US 2021/0162720, previously cited).
Regarding claim 1, Kaneuchi et al. teaches a wooden decorative board (1; decorative material composite, Figs. 1, 6A-7C) comprising a sliced veneer (101; decorative material layer), a transparent base material (2; diffuser) arranged on a rear surface of the sliced veneer, and a printed layer (3) provided on a rear surface of the transparent base material ([0073], Fig. 1).
The sliced veneer is preferably impregnated with resin so as to have a light-transmitting property [0076]. The transparent base material can be a polymeric film and can be provided with an adhesive layer for bonding to the sliced veneer (transparent foil or transparent adhesive film) ([0078]-[0079]). The printed layer provided on the transparent base material can comprise multiple layers including a light diffusion layer (diffusion layer) and a light-impermeable layer or concealing layer (layer at least substantially impermeable to light) [0080]. Kaneuchi et al. teaches that the regions left blank by the concealing layer of the printed layer form a pattern or symbol mark which is visible from a front surface of the sliced veneer upon illumination from a light source the rear surface of the sliced veneer ([0074], [0079]-[0080]).
It is noted that the limitation reciting “wherein the decorative material composite is backlit with an illumination device and a part of the light of the illumination device passes through the regions left blank to the visible side of the material” is being interpreted as functional language related to the intended use of the decorative material composite and is accorded limited weight as the language does not further limit the structure of the product. Since the wooden decorative board of Kaneuchi et al. meets all of the claimed structural features, the prior art structure is capable of performing in the manner claimed.
Regarding claim 2, Kaneuchi et al. teaches all of the limitations of claim 1 above. The limitation reciting “wherein the layer at least substantially impermeable to light is printed onto the side of the diffuser facing away from the decorative material layer” is a method limitation and does not determine the patentability of the product, unless the method produces a structural feature of the product. The method of forming the product is not germane to the issue of patentability of the product itself, unless Applicant presents evidence from which the Examiner could reasonably conclude that the claimed product differs in kind from those of the prior art. See MPEP 2113. Furthermore, there does not appear to be a nonobvious difference between the prior art structure and the structure resulting from the claimed method because the prior art Kaneuchi et al. discloses a wooden decorative board (1; decorative material composite) comprising a light-impermeable layer or concealing layer (layer at least substantially impermeable to light) formed on a side of the transparent base material (2; diffuser) facing away from the sliced veneer (101; decorative material layer).
Regarding claim 3, Kaneuchi et al. teaches all of the limitations of claim 1 above and further teaches that the printed layer (3) provided on the transparent base material (2; diffuser) can comprise a color appearance adjustment layer (colored layer) having the same color appearance of the sliced veneer (101; decorative material layer) [0080]. 
Regarding claim 5, Kaneuchi et al. teaches all of the limitations of claim 1 above and further teaches that the light-impermeable layer (layer at least substantially impermeable to light) of the printed layer (3) corresponds to a concealing layer formed from black ink [0080].
Regarding claim 11, Kaneuchi et al. teaches all of the limitations of claim 1 above and further teaches that the wooden decorative board can be used for displaying a decorative optical design in applications such as external housings for electric appliances and mobile devices and interior parts for automobiles [0122]. However, it is noted that the limitation reciting “Use of a decorative material composite according to claim 1 as an interior design part of a motor vehicle or for the interior fittings of motor vehicles” is considered functional language related to the intended use of the decorative material composite and is accorded limited weight as the language does not further limit the structure of the product.
Regarding claim 12, Kaneuchi et al. teaches all of the limitations of claim 1 above. As noted above, Kaneuchi et al. teaches that the transparent base material (2; diffuser) can be a polymeric film and can be provided with an adhesive layer for bonding to the sliced veneer ([0078]-[0079]), thus corresponding to the claimed transparent foil or transparent adhesive film. Kaneuchi et al. further teaches that the adhesive layer can be a thermoplastic hot melt sheet ([0078]), corresponding to the claimed hot-melt adhesive foil or thermoplastic adhesive film.
Regarding claim 16, Kaneuchi et al. teaches all of the limitations of claim 1 above. As noted above in the indefiniteness rejections and with respect to claim 1, the limitations directed to the illumination device appear to be referring to an intended use of the decorative material composite, i.e. for depicting information, patterns, or symbols upon being backlit by an illumination device. Therefore, since the illumination device does not appear to be a required structural feature of the decorative material composite, the arrangement of an external illumination device behind a carrier does not further limit the claimed product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 3, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle (US 2015/0022994, previously cited) as applied to claim 1 above.
Regarding claim 3, Bingle teaches all of the limitations of claim 1 above. As noted above, Bingle teaches that the variable light-transmissive layer (32; diffuser) can be provided with a coating (colored layer) which can be tinted to a selected color according to the desired aesthetic appearance and optical characteristics for the trim component ([0055]-[0056]). Although Bingle does not expressly teach that the variable light-transmissive layer or the coating is white or bright or colored the same color as the substrate, it would have been obvious to one of ordinary skill in the art to select any color for the tinted coating according to the desired aesthetic appearance and optical characteristics for an intended use of the trim component.
Regarding claims 14 and 15, Bingle teaches all of the limitations of claim 1 above and further teaches that the substrate (30; decorative material layer) can provide a structural base for the trim component and can be of any selected thickness to render the substrate rigid or flexible [0053]. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a suitable thickness of the substrate, such as within the claimed range, according to the desired rigidity or flexibility of the trim component.



Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bingle (US 2015/0022994, previously cited) as applied to claim 6 above, and further in view of Kaneuchi et al. (US 2021/0162720, previously cited).
Regarding claims 7 and 8, Bingle et al. teaches all of the limitations of claim 6 above but does not expressly teach that the trim component (12; decorative material composite) is adhered to a haptic layer or that a transparent carrier is arranged below the layer impermeable to light and/or the filer layer or the haptic layer.
However, in the analogous art of decorative parts for automobiles, Kaneuchi et al. teaches a wooden decorative board (1; decorative material composite, Figs. 1, 6A-7C) comprising a sliced veneer (101; decorative material layer), a transparent base material (2; diffuser) arranged on a rear surface of the sliced veneer, and a printed layer (3) provided on a rear surface of the transparent base material ([0073], [0113]).
 Kaneuchi et al. further teaches that a nonwoven fabric layer (9; haptic layer) can be formed on the side of the printed layer (3) facing away from the sliced veneer so that heat and pressure from the injection molding resin are prevented from being directly applied to the printed layer during insert molding so as to alleviate heat damage to the printed layer ([0114], Figs. 6A-7C). Kaneuchi et al. additionally teaches that the printed layer (3) can be sandwiched between two layers of transparent base material (2), such that the second transparent base material (2; transparent carrier) is arranged on a rear surface of the printed layer comprising the layer impermeable to light ([0119], Figs. 7A-7C). Similar to the nonwoven fabric layer, Kaneuchi et al. teaches that this second transparent base material can be provided below the printed layer to improve the heat resistance of the printed layer, thereby protecting the printed layer from damage due to heat and pressure during injection molding [0119].
Given that the trim component of Bingle is also formed by insert molding ([0056], [0079]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trim component of Bingle by incorporating a haptic layer on the surface of the layer at least substantially impermeable to light facing away from the decorative material layer and by arranging a transparent carrier below the layer impermeable to light, as taught by Kaneuchi et al., for the benefit of preventing the layers from being damaged by heat or pressure during insert molding.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneuchi et al. (US 2021/0162720, previously cited) as applied to claim 1 above.
Regarding claim 14, Kaneuchi et al. teaches all of the limitations of claim 1 above and further teaches that the sliced veneer (101; decorative material layer) has a thickness of 0.1 mm or more and 0.5 mm or less in order to prevent damage during handling and to ensure a suitable light-transmitting property [0077].
Kaneuchi et al. teaches a thickness of the decorative material layer which overlaps the claimed range. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations, a prima facie case of obviousness is established. See MPEP 2144.05(I).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kaneuchi et al. (US 2021/0162720, previously cited) as applied to claim 12 above, and further in view of “Think, create, Elastollan®: Thermoplastic Polyurethane Elastomers (TPU)” (previously cited, hereafter referred to as “Elastollan”).
Regarding claim 13, Kaneuchi et al. teaches all of the limitations of claim 12 above. As noted above, Kaneuchi et al. teaches that the adhesive layer bonded to the transparent base material (2; diffuser) can be a thermoplastic hot melt sheet [0078]. Although Kaneuchi et al. teaches that the adhesive can be selected appropriately according to the application ([0078]), the reference does not expressly teach that the hot-melt adhesive foil is an ester-based polyurethane. 
However, in the analogous art of hot-melt adhesives, Elastollan discloses an ester-based thermoplastic polyurethane, Hotbond, having excellent adhesive properties and good solubility with a broad viscosity range, which is suitable for use in thermal lamination applications (p. 8-9). Elastollan further teaches that this ester-based TPU exhibits excellent adhesion to TPU, PVC, PA, polyester fabrics, and leather and has a short tack free time (p. 51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the wooden decorative board of Kaneuchi et al. by selecting an ester-based polyurethane as the hot-melt adhesive of the adhesive layer according to its suitability for use as a hot-melt adhesive and in thermal lamination applications, as taught by Elastollan.


Response to Arguments
Response-Priority
The Applicant submits on page 5 of the remarks filed May 16, 2022 that a request for the USPTO to retrieve the foreign priority documents was submitted on 12/21/2021. It is noted, however, that the Office’s attempt to retrieve the foreign application under the Electronic Priority Document Exchange (PDX) Program failed on 12/25/2021. Additional information can be found at the PDX Program website (https://www.uspto.gov/patents/basics/international-protection/electronic-priority-document-exchange-pdx).

Response-Claim Rejections - 35 USC § 112
The Applicant’s arguments and amendments, see pages 5-7 of the remarks filed May 16, 2022, directed to the previous rejections of claims 1-8 and 11-18 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention have been fully considered and are addressed below.

Regarding claim 1 (item 9e), the Applicant argues on page 6 of the remarks that in order to satisfy the limitation of claim 1 reciting “the decorative material composite is backlit with an illumination device”, it is not sufficient that the decorative material composite is capable of being backlit because the instant specification notes that “a diffuser is often provided between the light guide and the partially light-permeable layer” ([0006] of the pg-pub).
This argument is not persuasive. The language of claim 1 is clearly broader than the disclosure upon which the Applicant relies such that the arguments are not commensurate in scope with the claims. Instant claim 1 only requires that “the decorative material composite is backlit with an illumination device” and does not require that the illumination device is provided between two layers of the decorative material composite. Indeed, the claim language does not even require that the decorative material composite ‘comprises’ or ‘includes’ the illumination device as a structural feature thereof. Thus, it is maintained that the above limitation can be satisfied by a decorative material composite which is backlit by an illumination device that is not an integral part of the composite. In order to overcome the indefiniteness rejection, claim 1 could be amended to recite that the decorative material composite comprises an illumination device, which is supported by [0071]-[0073] and Fig. 2, wherein the illumination device is illustrated as part of the layer structure of the composite.

Regarding claim 3 (item 10), the Applicant argues on page 6 of the remarks that the amendments to claim 3 clarify that the transparent foil or the transparent adhesive film is colored or that the transparent foil or the transparent adhesive film is printed with a colored layer.
In light of the amendments to claim 3, the limitation reciting “wherein the diffuser is a transparent foil or a transparent adhesive film, which is white or bright or colored or has the same color as the decorative material layer” (claim 3, lines 1-3) in combination with the limitation reciting “wherein the diffuser is a transparent foil or transparent adhesive film which is printed substantially over its entire surface with a diffuser layer” (claim 1, lines 4-5) is considered new matter. As explained in the rejections above, the claimed combination of features is not expressly disclosed in a single embodiment. Specifically, there is no embodiment wherein the diffuser is a transparent foil or transparent adhesive film, is white or bright or colored, and is printed with a diffuser layer.
Further in light of the amendments to claim 3, the limitation reciting “wherein the diffuser is a transparent foil or a transparent adhesive film, which is printed with a colored layer which is white or bright or has the same color as the decorative material” (claim 3, lines 4-5) is indefinite in view of the limitation reciting “wherein the diffuser is a transparent foil or transparent adhesive film which is printed substantially over its entire surface with a diffuser layer” (claim 1, lines 4-5). As explained in the rejections above, it is not clear whether the limitation in lines 4-5 of claim 3 is meant to further limit the diffuser layer set forth in claim 1 by specifying the color of the diffuser layer, or if the limitation is meant to convey that the transparent foil or transparent adhesive film is printed with both a diffuser layer (as in claim 1) and a colored layer (as in claim 3). Suggested claim language is presented above to overcome this indefiniteness rejection.

Regarding claim 7 (item 13), the Applicant argues on page 6 of the remarks that claim 7 is appropriately understood to mean that the haptic layer is adhered to a side of the layer at least substantially impermeable to light, wherein the side of said layer is the side facing away from the decorative material composite.
This argument is not persuasive. Similar to the arguments presented with respect to the illumination device of claim 1, the Applicant’s arguments are not commensurate in scope with claim 7. The current claim language does not expressly require that the decorative material composite ‘comprises’ or ‘includes’ a haptic layer as a structural feature thereof. Rather, the limitation reciting “wherein the decorative material composite is adhered to a haptic layer” appears to state that the haptic layer is not an integral part of the decorative material composite and instead is a separate component that the claimed decorative material composite is adhered to. Furthermore, if the claimed “decorative material composite” comprises both an illumination device and a haptic layer within its layer structure, as asserted by the Applicant on page 6 of the remarks, then the phrase “the decorative material composite is adhered to a haptic layer” does not accurately represent the layer structure wherein the haptic layer is arranged between the layer at least substantially impermeable to light (30) and the illumination device (40), as illustrated in Fig. 2. If the haptic layer is an integral part of the layer structure of the decorative material composite, then the decorative material composite cannot be said to be adhered to a component of itself. As above, in order to overcome the indefiniteness rejection, claim 7 could be amended to recite that the decorative material composite comprises a haptic layer, which is supported by [0071]-[0073] and Fig. 2, wherein the haptic layer is illustrated as part of the layer structure of the composite.

Response-Claim Rejections - 35 USC § 102 and 103
Applicant's arguments, see pages 7-12 of the remarks filed May 16, 2022, have been fully considered but they are not persuasive.

With respect to the rejection of claim 1 over Bingle under 35 U.S.C. 102(a)(1), the Applicant argues on pages 7-9 that Bingle does not disclose the limitations requiring that “a diffuser is arranged on the rear side of the decorative material layer” and that a diffuser is a transparent foil or a transparent adhesive film “which is printed substantially over its entire surface with a diffuser layer”.
These arguments are not persuasive. With respect to Applicant’s first argument directed to the layer structure of the trim component (12; decorative material composite), although it is acknowledged that Bingle teaches a configuration wherein the variable light-transmissive layer (34; diffuser) is arranged on an external surface (26; visible side) of a substrate (30; decorative material layer) while a mask (34; layer at least substantially impermeable to light) is provided on an internal surface (28; rear side) thereof, it is further noted that Bingle teaches that the relative positioning of the substrate (30), the variable light-transmissive layer (32), and the mask (34) can be selectively altered [0097]. Bingle further expressly teaches that the variably light-transmissive layer (32) can be located on the internal surface (28) of the substrate (30), and the mask (34) can be applied to the variably light-transmissive layer ([0097]), which corresponds to the claimed layer structure.
With respect to Applicant’s second argument directed to the diffuser being a transparent foil or a transparent adhesive film which is printed substantially over its entire surface with a diffuser layer, it is noted that Bingle teaches that the variably light-transmissive layer (32; diffuser) can be a coating ([0055]) or a thin film ([0056]), as noted by the Applicant. However, Bingle further teaches that the variably light-transmissive layer can alternatively comprise a separate component made of or coated with a material incorporating desired characteristics [0056]. Bingle additionally teaches that when the variably light-transmissive layer (32) can be a coating, which can be tinted to a selected color, and can receive a protective clear coat [0055]. Therefore, the variably light-transmissive layer (32) of Bingle is not limited to only a single layer and can instead be composed of multiple layers, thus corresponding to the claimed transparent foil or transparent adhesive film and the claimed diffuser layer.

With respect to the rejection of claim 1 over Kaneuchi et al. under 35 U.S.C. 102(a)(2), the Applicant argues on pages 10-11 that Kaneuchi et al. does not disclose the limitations requiring that “a diffuser is arranged on the rear side of the decorative material layer” and that “the decorative material composite is backlit with an illumination device”.
These arguments are not persuasive. With respect to Applicant’s first argument directed to the layer structure of the wooden decorative board (1; decorative material composite) of Kaneuchi et al., the Applicant submits that Kaneuchi et al. teaches that an adhesive layer is formed between the transparent base material (2; diffuser) and the sliced veneer (101; decorative material layer) ([0078]), wherein the adhesive layer is different and separate from the transparent base material such that the transparent base material is not arranged on the rear side of the sliced veneer. First, it is noted that the current language of the claims broadly recites the layer structure of the decorative material composite (“wherein a diffuser is arranged on the rear side of the decorative material layer”) and does not preclude an adhesive layer from being interposed between the diffuser and the decorative material layer. Second, though the Applicant argues that the adhesive layer and the transparent base material are applied separately, it is noted that the method of forming the product is not germane to the issue of patentability of the product itself. That is, when the wooden decorative board of Kaneuchi et al. is viewed as a whole, the transparent base material and the adhesive layer together constitute a transparent adhesive film that is structurally identical to the claimed transparent adhesive film of the diffuser. Therefore, the transparent base material either alone or in combination with the adhesive layer of Kaneuchi et al. reads on the limitation of claim 1 requiring that a diffuser is arranged on the rear side of the decorative material layer.
With respect to Applicant’s second argument that the light source of Kaneuchi et al. is arranged differently from the configuration as claimed, it is noted that Kaneuchi et al. teaches that conventional prior art decorative parts have designs which can be visually recognized from the front surface of the veneer side when illumination is turned on ([0003]), further illustrating a configuration wherein the wooden decorative part (100) is backlit by a light source (107; illumination device) (Fig. 9, [0006]). Kaneuchi et al. further discloses that the symbol mark formed on the printed layer (3) is transmitted to the front surface of the sliced veneer (101) upon illumination from the transparent base material side ([0114]), indicating that the decorative wooden board can be backlit in the manner claimed.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA L GRUSBY whose telephone number is (571) 272-1564. The examiner can normally be reached Monday-Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rebecca L Grusby/Examiner, Art Unit 1785                                                                                                                                                                                                        
/LAURA C POWERS/Primary Examiner, Art Unit 1785